PER CURIAM.
The petitioners filed a writ of certiorari claiming that the trial court departed from the essential requirements of law when it denied the petitioners’ motion to compel discovery. We deny the petition because the petitioners have an adequate remedy on plenary appeal. See United States Fidelity & Guaranty v. Graham, 404 So.2d 863 (Fla. 4th DCA 1981), review denied sub nom, Caldwell-Scott Construction Co., Inc. v. Graham, 419 So.2d 1195 (Fla.1982), petition for review dismissed, 419 So.2d 1201 (Fla.1982). Contra Young, Stem & Tannenbaum, P.A. v. Smith, 416 So.2d 4 (Fla. 3d DCA 1982).
DENIED.
GLICKSTEIN, WALDEN and GUNTHER, JJ., concur.